Citation Nr: 0327540	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  96-12 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




REMAND

On June 10, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who had treated him at any time including 
following service, for a back disability, 
which he has not previously provided to 
VA.  The RO should also provide the 
appellant with release forms and ask that 
a copy be signed and returned for each 
health care provider identified.  When 
the appellant responds, the RO should 
obtain records from each health care 
provider the appellant identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider or where records from 
a particular provider have already been 
associated with the claims file).  If 
these records cannot be obtained and we 
don't have affirmative evidence that they 
do not exist, the RO should inform the 
appellant of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.  Also, the RO 
should inform the appellant that we will 
proceed to decide his appeal without 
these records unless he is able to submit 
them.  The RO must allow an appropriate 
period of time within which to respond.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded the 
following examination: a comprehensive VA 
examination by an appropriate specialist, 
if available, to determine the nature, 
severity, and etiology of any back 
disability found to be present.  The 
claims folder and a copy of this 
development memo must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner 
should be specifically requested to 
review the appellant's service medical 
records from his period of ACDUTRA, the 
October 1997 VA examination, and the 
private medical records from the Osceola 
Imaging Center.  All necessary special 
studies or tests are to be accomplished.  
After a review of the examination 
findings and the entire evidence of 
record, it is requested that the examiner 
render an opinion regarding whether it is 
at least as likely as not that the back 
disability, if found, is related to 
either the appellant's period of active 
duty or to his period of ACDUTRA, 
specifically to the findings noted in the 
appellant's service medical records from 
his period of ACDUTRA.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



